McCLELLAN, J.
The appellant was adjudged guilty of murder in the first degree, and sentenced to suffer death. When brought before the court to be arraigned, he presented to the court a paper thus captioned: “Comes the- defendant, Arthur Jones, and objects and protests against being arraigned in this cause and to answer said indictment. * * *' ” The “reasons and grounds” assigned therefor were these: That the grand jury was illegally drawn; that said grand jury was not drawn as is required by law; that a number of the grand jury were not qualified to serve on said jury as is required by law; and that defendant had not been served with a list of the venire to try him, nor had he had notice of the drawing thereof. The objections were as general as our statement of them indicates.
The record proper affirmatively shows that the defendant was present, in open court, during all of the proceedings in the cause, and at all stages thereof, and also that a copy of the venire for his trial and a copy of the indictment were served on the defendant four days before the day for which his trial was set. The bill of exceptions, in which his objection and protest is set forth, contains no evidence, of any character, reflecting upon the truth of the facts the record, in this connection, recites. Since the Jury Law of 1909 has been in effect, objections to indictments on any ground going; *11to the formation of the grand jury can only be taken by plea in abatement, and no objection can be taken by that character of pleading, except on the ground that the grand jurors who found the indictment were not drawn by the officer designated by law to draw the same. — Acts Sp. Sess. 1909, pp. 305-316; Thornton v. State, 4 Ala. App. 205, 59 South. 234; Mathes v. State, 3 Ala. App. 7, 12, 57 South. 390; Collins v. State, 3 Ala. App. 64, 67, 58 South. 80. Section 23 of that act (page 315)' reads: “That no objection to an indictment on any ground going to the formation of the grand jury which found the same can be taken to the indictment, except by plea in abatement to the indictment; and no objection can be taken to an indictment by plea in abatement except upon the ground that the grand jurors Avho found the indictment were not drawn by the officer designated by law to draw the same.”
No error appearing, the judgment is affirmed.
Affirmed.
All the Justices concur, except Dowdell, C. J., not sitting.